Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant's amendment filed on 3/28/22 and the interview on 4/26/22.

Allowed Claims
Claims 1-2 are allowed.

Reason for Allowance
In response to applicant's amendment filed on 3/28/22 and the interview on 4/26/22, the claims as now drafted are therefore free of the prior art. Please see the examiner’s amendment below.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Van Eman on 4/26/22.
The application has been amended as follows:

In claim 1, line 3, the following has been deleted:
“(VIII)”
and replaced by
— (VIII) and —

In claim 1, line 5, the following has been deleted:
“(VII), and”
and replaced by
— (VII), —

In claim 1, line 6, the following has been deleted:
“					“

    PNG
    media_image1.png
    94
    211
    media_image1.png
    Greyscale


In claim 1, line 7, the following has been deleted:
“(VI),”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658